
	
		II
		Calendar No. 343
		112th CONGRESS
		2d Session
		H. R. 2779
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 27, 2012
			Received; read the first time
		
		
			March 28, 2012
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To exempt inter-affiliate swaps from
		  certain regulatory requirements put in place by the Dodd-Frank Wall Street
		  Reform and Consumer Protection Act.
	
	
		1.Treatment of affiliate
			 transactions
			(a)Commodity
			 Exchange Act amendmentsSection 1a(47) of the Commodity Exchange
			 Act (7 U.S.C.
			 1a(47)), as added by section 721(a)(21) of the Dodd-Frank Wall
			 Street Reform and Consumer Protection Act, is amended by adding at the end the
			 following:
				
					(G)Treatment of
				affiliate transactions
						(i)In
				generalFor the purposes of
				any clearing and execution requirements under section 2(h) and any applicable
				margin and capital requirements of section 4s(e) and for purposes of defining
				swap dealer or major swap participant, and
				reporting requirements other than those set forth in clause (ii), the term
				swap does not include any agreement, contract, or transaction
				that—
							(I)would otherwise be
				included as a swap under subparagraph (A); and
							(II)is entered into
				by parties that report information or prepare financial statements on a
				consolidated basis, or for which a company affiliated with both parties reports
				information or prepares financial statements on a consolidated basis.
							(ii)ReportingAll agreements, contracts, or transactions
				described in clause (i) shall be reported to either a swap data repository, or,
				if there is no swap data repository that would accept such agreements,
				contracts, or transactions, to the Commission pursuant to section 4r, or to a
				swap data repository or to the Commission pursuant to section 2(h)(5), within
				such time period as the Commission may by rule or regulation prescribe. Nothing
				in this subparagraph shall prohibit the Commission from establishing public
				reporting requirements for covered transactions between affiliates as described
				in sections 23A and 23B of the Federal Reserve Act in a manner consistent with
				rules governing the treatment of such covered transactions pursuant to section
				2(a)(13) of this Act.
						(iii)Protection of
				insurance fundsNothing in
				this subparagraph shall be construed to prevent the regulator of a Federal or
				State insurance fund or guaranty fund from exercising its other existing
				authority to protect the integrity of such a fund, except that such regulator
				shall not subject agreements, contracts, or transactions described in clause
				(i) to clearing and execution requirements under section 2 of this Act, to any
				applicable margin and capital requirements of section 4s(e) of this Act, or to
				reporting requirements of title VII of
				Public Law
				111–203 other than those set forth in clause (ii) of this
				subparagraph.
						(iv)Preservation of
				federal reserve act authorityNothing in this subparagraph shall
				exempt a transaction described in this subparagraph from sections 23A or 23B of
				the Federal Reserve Act or implementing regulations thereunder.
						(v)Preservation of
				federal and state regulatory authoritiesNothing in this subparagraph shall affect
				the Federal banking agencies’ safety-and-soundness authorities over banks
				established in law other than title VII of
				Public Law
				111–203 or the authorities of State insurance regulators over
				insurers, including the authority to impose capital requirements with regard to
				swaps. For purposes of this clause, the term ‘bank’ shall be defined pursuant
				to section 3(a)(6) of the Securities Exchange Act of 1934, ‘insurer’ shall be
				defined pursuant to title V of
				Public Law
				111–203, and ‘swap’ shall be defined pursuant to title VII of
				Public Law
				111–203.
						(vi)Prevention of
				evasionThe Commission may prescribe rules under this
				subparagraph (and issue interpretations of such rules) as determined by the
				Commission to be necessary to include in the definition of swaps under this
				paragraph any agreement, contract, or transaction that has been structured to
				evade the requirements of this Act applicable to
				swaps.
						.
			(b)Securities
			 Exchange Act of 1934 amendmentsSection 3(a)(68) of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78c(a)(68)), as added by
			 section 761(a)(6) of the Dodd-Frank Wall Street Reform and Consumer Protection
			 Act, is amended by adding at the end the following:
				
					(F)Treatment of
				affiliate transactions
						(i)In
				generalFor the purposes of any clearing and execution
				requirements under section 3C and any applicable margin and capital
				requirements of section 15F(e), and for purposes of defining
				security-based swap dealer or a major security-based swap
				participant, and reporting requirements other than those set forth in
				clause (ii), the term security-based swap does not include any
				agreement, contract, or transaction that—
							(I)would otherwise be
				included as a security-based swap under subparagraph (A);
				and
							(II)is entered into
				by parties that report information or prepare financial statements on a
				consolidated basis, or for which a company affiliated with both parties reports
				information or prepares financial statements on a consolidated basis.
							(ii)ReportingAll
				agreements, contracts, or transactions described in clause (i) shall be
				reported to either a security-based swap data repository, or, if there is no
				security-based swap data repository that would accept such agreements,
				contracts, or transactions, to the Commission pursuant to section 13A, within
				such time period as the Commission may by rule or regulation prescribe.
						(iii)Preservation
				of federal reserve act authorityNothing in this subparagraph
				shall exempt a transaction described in this subparagraph from sections 23A or
				23B of the Federal Reserve Act or implementing regulations thereunder.
						(iv)Protection of
				insurance fundsNothing in this subparagraph shall be construed
				to prevent the regulator of a Federal or State insurance fund or guaranty fund
				from exercising its other existing authority to protect the integrity of such a
				fund, except that such regulator shall not subject security-based swap
				transactions between affiliated companies to clearing and execution
				requirements under section 3C, to any applicable margin and capital
				requirements of section 15F(e), or to reporting requirements of title VII of
				Public Law
				111–203 other than those set forth in clause (ii).
						(v)Preservation of
				federal and state regulatory authoritiesNothing in this
				subparagraph shall affect the Federal banking agencies’ safety-and-soundness
				authorities over banks established in law other than title VII of
				Public Law
				111–203 or the authorities of State insurance regulators over
				insurers, including the authority to impose capital requirements with regard to
				security-based swaps. For purposes of this clause, the term ‘bank’ shall be
				defined pursuant to section 3(a)(6) of the Securities Exchange Act of 1934,
				‘insurer’ shall be defined pursuant to title V of
				Public Law
				111–203, and ‘security-based swap’ shall be defined pursuant to
				title VII of Public Law 111–203.
						(vi)Prevention of
				evasionThe Commission may prescribe rules under this
				subparagraph (and issue interpretations of such rules) as determined by the
				Commission to be necessary to include in the definition of security-based swap
				under this paragraph any agreement, contract, or transaction that has been
				structured to evade the requirements of this Act applicable to security-based
				swaps.
						.
			2.ImplementationThe amendments made by this Act to the
			 Commodity Exchange Act shall be implemented—
			(1)without regard
			 to—
				(A)chapter 35 of title 44,
			 United States Code; and
				(B)the notice and
			 comment provisions of section 553 of title 5, United States
			 Code;
				(2)through the
			 promulgation of an interim final rule, pursuant to which public comment will be
			 sought before a final rule is issued, and
			(3)such that
			 paragraph (1) shall apply solely to changes to rules and regulations, or
			 proposed rules and regulations, that are limited to and directly a consequence
			 of such amendments.
			
	
		
			Passed the House of
			 Representatives March 26, 2012.
			Karen L. Haas,
			Clerk
		
	
	
		March 28, 2012
		Read the second time and placed on the
		  calendar
	
